IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






AP-75,182,
AP-75,183, & AP-75,184



Ex parte CARLOS CARMONA, Applicant




Applications for Writs of Habeas Corpus in Cases from
Dallas County



Womack, J., filed a concurring opinion.


	It seems to me there are three issues.
	The first is, shall habeas corpus relief be granted from a judgment revoking community
supervision when the judge of the convicting court has found from the testimony of recanting
witnesses, and this Court agrees, that the defendant did not violate the conditions of his community supervision? I would hold that, if habeas corpus relief from a judgment of guilt beyond a
reasonable doubt will be granted on the basis of recantations, as this court has held, (1) then it must
follow that relief from a community-supervision revocation will be granted.
	Second, is habeas corpus relief on that basis available in the particular kind of community
supervision called "deferred adjudication," despite the statutory provision, "No appeal may be
taken from this determination" (2)? For the reasons given in the opinion of the Court, ante at 7, I
agree that it is.
	Finally, is the relief the Court gives in this case proper? I agree that it is.

Filed March 1, 2006.
Publish.
1.  See Ex parte Elizondo, 947 S.W.2d 202 (Tex. Cr. App. 1996).
2.  See Code Crim. Proc. art 42.12, § 5(b).